DETAILED ACTION
This office action is in response to preliminary amendments filed on 12/10/2020. Claims 1-12 and 21 are pending. Claims 13-20 and 22-23 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2018/065972, filed on 06/15/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 9, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funabashi et al. US 20140015451 A1 (Hereinafter “Funabashi”).
Claim 1, Funabashi teaches a power tool (Fig. 2, 3) with a direct current, DC, power source (Fig. 2, 2a), a driver circuit (Fig. 2, 16) and a brushless motor (Fig. 2, 31), the power tool comprising a controller (Fig. 2, 19), wherein 
the driver circuit (Fig. 2, 16) is coupled to the DC power source and includes a first switching element pair (Fig. 2, 161 & 162) coupled to a first phase winding of the brushless motor and a second switching element pair (Fig. 2, 163 & 164) coupled to a second phase winding of the brushless motor, and 
the controller (Fig. 2, 19) is arranged to alternately switch a first switching element of the first switching element pair and a second switching element of the second switching element pair ([0075], the FETs 161 and 164 are treated as one set (hereinafter referred to as the "first set"), while the FETs 162 and 163 are treated as another set (hereinafter referred to as the "second set"), and the control unit 19 outputs the second PWM signals for alternately turning on and off the first and second sets at a duty cycle of 100%), wherein the first switching element and the second switching elements are coupled to a respective terminal (Fig. 2, 21 & 22) of the DC power source (Fig. 2, 2a).
Regarding Claim 2, Funabashi teaches the power tool of claim 1, wherein the controller is arranged to alternately switch the first switching element and the second switching element during a same switching period of the brushless motor ([0075], the FETs 161 and 164 are treated as one set (hereinafter referred to as the "first set"), while the FETs 162 and 163 are treated as another set (hereinafter referred to as the "second set"), and the control unit 19 outputs the second PWM signals for alternately turning on and off the first and second sets at a duty cycle of 100%).
Claim 4, Funabashi teaches the power tool of claim 1, wherein the controller is arranged to control the switching elements in at least one of the switching element pairs synchronously ([0075], the FETs 161 and 164 are treated as one set (hereinafter referred to as the "first set"), while the FETs 162 and 163 are treated as another set (hereinafter referred to as the "second set"), and the control unit 19 outputs the second PWM signals for alternately turning on and off the first and second sets at a duty cycle of 100%).
Regarding Claim 5, Funabashi teaches the power tool of claim, wherein the controller is arranged to control the first switching element and the second switching element based on a same control signal ([0075], the FETs 161 and 164 are treated as one set (hereinafter referred to as the "first set"), while the FETs 162 and 163 are treated as another set (hereinafter referred to as the "second set"), and the control unit 19 outputs the second PWM signals for alternately turning on and off the first and second sets at a duty cycle of 100%), and to adjust the phase of the control signal to control the second switching element ([0024], The control unit controls the inverter circuit to increase the AC power to be supplied to the AC motor to the target power in steps by changing a switching duty of the plurality of second switching elements).
Regarding Claim 6, Funabashi teaches a controller (Fig. 2, 19) for controlling a driver circuit (Fig. 2, 16) driving a brushless motor (Fig. 2, 31) in a power tool (Fig. 2, 3), 
the driver circuit (Fig. 2, 16) being coupled to a direct current, DC, power source (Fig. 2, 2a) and including a first switching element pair (Fig. 2, 161 & 162) coupled to a first phase winding of the brushless motor and a second switching element pair (Fig. 2, 163 & 164) coupled to a second phase winding of the brushless motor; and 
the controller (Fig. 2, 19) being arranged to alternately switch a first switching element of the first switching element pair and a second switching element of the second switching element pair 
Regarding Claim 7, Funabashi teaches the controller of claim 6, wherein the controller is arranged to alternately switch the first switching element and the second switching element during a same switching period of the brushless motor ([0075], the FETs 161 and 164 are treated as one set (hereinafter referred to as the "first set"), while the FETs 162 and 163 are treated as another set (hereinafter referred to as the "second set"), and the control unit 19 outputs the second PWM signals for alternately turning on and off the first and second sets at a duty cycle of 100%).
Regarding Claim 9, Funabashi teaches the controller of claim 6, further arranged to control the switching elements in at least one of the switching element pairs synchronously ([0075], the FETs 161 and 164 are treated as one set (hereinafter referred to as the "first set"), while the FETs 162 and 163 are treated as another set (hereinafter referred to as the "second set"), and the control unit 19 outputs the second PWM signals for alternately turning on and off the first and second sets at a duty cycle of 100%).
Regarding Claim 10, Funabashi teaches the controller of claim 6, wherein the controller is arranged to control the first switching element and the second switching element based on a same control signal ([0075], the FETs 161 and 164 are treated as one set (hereinafter referred to as the "first set"), while the FETs 162 and 163 are treated as another set (hereinafter referred to 
Regarding Claim 21, Funabashi teaches a method of controlling a driver circuit (Fig. 2, 16) driving a brushless motor (Fig. 2, 31) in a power tool (Fig. 2, 3), wherein the driver circuit is coupled to a direct current, DC, power source (Fig. 2, 2a) and includes a first switching element pair (Fig. 2, 161 & 162) coupled to a first phase winding of the brushless motor and a second switching element pair (Fig. 2, 163 & 164) coupled to a second phase winding of the brushless motor, 
the method comprising alternately switching a first switching element of the first switching element pair and a second switching element of the second switching element pair ([0075], the FETs 161 and 164 are treated as one set (hereinafter referred to as the "first set"), while the FETs 162 and 163 are treated as another set (hereinafter referred to as the "second set"), and the control unit 19 outputs the second PWM signals for alternately turning on and off the first and second sets at a duty cycle of 100%), wherein the first switching element and the second switching elements are coupled to a respective terminal (Fig. 2, 21 & 22) of the DC power source (Fig. 2, 2a).
Allowable Subject Matter
Claims 3, 8, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/      Examiner, Art Unit 2846